           Case 2:20-cv-01945-KJD-EJY Document 1 Filed 10/20/20 Page 1 of 5



 1   ROBERT K. PHILLIPS, ESQ.
     Nevada Bar No. 11441
 2   BENJAMIN J. DOYLE
     Nevada Bar No. 15210
 3   PHILLIPS, SPALLAS & ANGSTADT, LLC
 4   504 South Ninth Street
     Las Vegas, Nevada 89101
 5   (702) 938-1510
     (702) 938-1511 (Fax)
 6   rphillips@psalaw.net
     bdoyle@psalaw.net
 7

 8   Attorneys for Defendant
     Walmart, Inc.
 9
                                    UNITED STATES DISTRICT COURT
10
                                            DISTRICT OF NEVADA
11
      JOSEPH CRISTELLI, an individual,                         Case No.:
12
                             Plaintiff,                        [District Court, Clark County Case No.: A-20-
13
      v.                                                       814375-C, Dept. No.: XIV]
14
      WALMART, INC., and DOES 1 through 10,                    DEFENDANT WALMART, INC.’S
15                                                             PETITION FOR REMOVAL OF CIVIL
      inclusive; and ROE ENTITIES 1 through 10,                ACTION
      inclusive;
16
                                                               [JURY DEMAND]
17                           Defendants.

18          COMES NOW, Petitioner WALMART, INC. (“Walmart” or “Petitioner”), by and through its
19   counsel of record, the law offices of PHILLIPS, SPALLAS & ANGSTADT, LLC, and hereby submits
20   the following memorandum in support of its Petition for Removal of Jurisdiction to Federal Court:
21                                                        I.
22          Petitioner is the sole named Defendant in the above-captioned action.
23                                                       II.
24          The above-entitled action was commenced by Plaintiff JOSEPH CRISTELLI (hereinafter
25   “Plaintiff”) on April 29, 2020, in the Eighth Judicial District in and for Clark County, District of Nevada.
26   This case is currently pending in that court. Plaintiff served his Summons on Walmart on May 1, 2020.
27   True and correct copies of Plaintiff’s operative Complaint and Summons are attached hereto as Exhibits
28   “A” and “B,” respectively. After Defendant filed a timely Answer, this matter was assigned to Nevada’s


                                                        -1-
          Case 2:20-cv-01945-KJD-EJY Document 1 Filed 10/20/20 Page 2 of 5



 1   statutory arbitration program. Plaintiff’s Request for Exemption from Arbitration was granted on July
 2   10, 2020.
 3          Plaintiff served his Initial List of Witnesses and Documents on October 7, 2020. A true and
 4   correct copy of Plaintiff’s Initial List of Witnesses and Documents (hereinafter “Initial Disclosure”) is
 5   attached hereto as Exhibit “C.” In his Initial Disclosure, Plaintiff, for the first time, confirmed that he
 6   intends to seek more than $75,000 in damages in this case, including past medical specials totaling
 7   $16,430.00 and stating:
 8
                    In addition to the “special damages,” which could include past and future
 9                  medical expenses, lost wages, household services, impairment of income, etc.,
                    as indicated above, or, which may be supplemented or added to in the future as
10                  discovery and evidence develops, there are also general damages. In Nevada,
                    there are several categories of general damages, listed below. Plaintiff is
11                  entitled to the fact finder’s separate consideration for each said category. The
                    evidence, facts, discovery, and expert opinions, etc. supporting the calculation
12                  of damages for each category is still ongoing, and so the numbers listed below
                    are ‘soft’ and subject to change up to and including closing argument at the
13                  time of the trial. The basis for calculation of general damages categories
                    includes: the experience and observations of Plaintiff’s counsel’s office of
14                  other similar cases over the years; the tables from the U.S. government defining
                    work life and life expectancies of Plaintiff; the general sense of Plaintiff’s
15                  counsel of the awards given for general damages shown in publications such
                    as the Trial Reporter; and the privileged thoughts, impressions and research of
16                  Plaintiff’s counsel into factors in this case affecting potential value on the
                    below items.
17
                            PAST                                                  FUTURE
18
19
              Pain and suffering: $ 1,000,000.00                     Pain and suffering: $ 2,000,000.00
20

21          Disability/impairment: $ 1,000,000.00                  Disability/impairment: $ 2,000,000.00

22
         Hedonic/loss of enjoyment: $ 1,000,000.00              Hedonic/loss of enjoyment: $ 2,000,000.00
23

24   See Initial List of Witnesses and Documents at 8:18 – 9:10.
25          This Initial Disclosure constitutes the “first paper” received by Petitioner from which
26   removability may clearly be ascertained in that the amount in controversy in this action exceeds
27   $75,000.00 given Plaintiff’s past medical expenses and estimate of general damages. As such, 28 U.S.C.
28   §1446(b)’s $75,000 amount in controversy requirement is met and, as a year has not yet passed since


                                                     -2-
           Case 2:20-cv-01945-KJD-EJY Document 1 Filed 10/20/20 Page 3 of 5



 1   Plaintiff filed his Complaint on April 29, 2020, this Petition is timely.
 2                                                       III.
 3          This Petition is filed pursuant to 28 U.S.C. §1446(b).
 4                                                       IV.
 5          This is a civil action over which this Court has jurisdiction pursuant to 28 U.S.C. §1332(a) and
 6   is one which may be removed to this Court by Petitioner, pursuant to 28 U.S.C. §1441(a).
 7                                                       V.
 8          Petitioner is informed, believes, and thereon alleges that Plaintiff is, and was at the time this
 9   action was commenced, a citizen of the State of Nevada.
10                                                       VI.
11          Petitioner Walmart, Inc. is, and was at the time this action was commenced, a Delaware
12   corporation with its principal places of business in the State of Arkansas. As such, Petitioner Walmart,
13   Inc. is a citizen of the State of Delaware and a citizen of the State of Arkansas.
14                                                      VII.
15          The above-entitled civil action is for personal and economic damages Plaintiff allegedly incurred
16   after being struck by shopping carts in the parking lot of Walmart Store No. 5070, located at 5200 S
17   Fort Apache Rd, Las Vegas, Nevada 89148 (Clark County).
18                                                      VIII.
19          A copy of Petitioner’s Petition for Removal of Civil Action, seeking removal of the above-
20   entitled action to the United States District Court, District of Nevada, together with a copy of the
21   Summons and Plaintiff’s Complaint, have been deposited with the Deputy Clerk in the County Clerk’s
22   office for the Eighth Judicial District Court in and for Clark County, Nevada.
23                                                       IX.
24          True and correct copies of all pleadings and papers served upon Petitioner in the above-entitled
25   action are filed herewith.
26                                                       X.
27          This Petition is filed with the Court within thirty (30) days after Plaintiff first confirmed in his
28   Initial Disclosure that the amount in controversy exceeds $75,000. The Initial Disclosure constitutes the


                                                     -3-
          Case 2:20-cv-01945-KJD-EJY Document 1 Filed 10/20/20 Page 4 of 5



 1   “first paper” that put Petitioner on notice that Plaintiff’s claimed damages clearly exceed the $75,000
 2   federal diversity jurisdiction threshold. Therefore, Plaintiff’s anticipated damages meet 28 U.S.C.
 3   §1332(b)’s amount in controversy requirement. See 28 U.S.C. §1332(a) (2015); see also Crum v. Circus
 4   Circus Enters., 231 F.3d 1129, 1131 (9th Cir. 2000) (reversing dismissal for lack of jurisdiction, relying,
 5   in part, on estimated future medical expenses to determine that the amount in controversy exceeded the
 6   jurisdictional amount); see also Luckett v. Delta Airlines, Inc., 171 F. 3d 295, 298 (5th Cir. 1999)
 7   (holding that it was facially apparent from plaintiff’s Complaint that claims exceeded $75,000.00 where
 8   plaintiff alleged property damage, travel expenses, an emergency ambulance trip, a six-day hospital
 9   stay, pain and suffering, humiliation and a temporary inability to do housework); see also White v. FCI
10   USA, Inc., 319 F.3d 672, 674 (5th Cir. 2003) (holding that it was facially apparent that plaintiff’s
11   wrongful termination exceeded $75,000.00 based on the lengthy list of compensatory and punitive
12   damages combined with a claim for attorney fees in his Complaint). As such, it is wholly reasonable
13   that Plaintiff’s cumulative claims for damages and the diversity of the parties meet the requisite
14   requirements set forth by 28 U.S.C. §1441(b) and 28 U.S.C. §1332.
15                                                   PRAYER
16          WHEREFORE, Petitioner prays that the above-entitled action be removed from the Eighth
17   Judicial District Court in and for Clark County, Nevada, to this Court.
18                                         DATED this 20th day of October, 2020.
19                                                 PHILLIPS, SPALLAS & ANGSTADT, LLC
20                                                 /s/ Benjamin J. Doyle
21                                                 ROBERT K. PHILLIPS, ESQ.
22                                                 Nevada Bar No. 11441
                                                   BENJAMIN J. DOYLE
23                                                 Nevada Bar No. 15210
                                                   504 South Ninth Street
24                                                 Las Vegas, Nevada 89101
25                                                 Attorneys for Defendant
26                                                 Walmart, Inc.

27

28


                                                     -4-
          Case 2:20-cv-01945-KJD-EJY Document 1 Filed 10/20/20 Page 5 of 5



 1                                     CERTIFICATE OF SERVICE
 2          I hereby certify that on the 20th day of October, 2020, I served a true and correct copy of the

 3   foregoing, DEFENDANT WALMART, INC.’S PETITION FOR REMOVAL OF CIVIL

 4   ACTION [JURY DEMAND], as follows:

 5             By facsimile addressed to the following counsel of record, at the address listed below:

 6             By placing same to be deposited for mailing in the United States Mail, in a sealed envelope

 7   upon which first class postage was prepaid in Las Vegas, Nevada;
               By Hand Delivery (ROC); and/or
 8
               By Electronic Filing/Service Notification to:
 9
                 ATTORNEY OF RECORD                           TELEPHONE/FAX                    PARTY
10    STEVEN M. BURRIS, ESQ.                               702-258-6238                        Plaintiff
      Nevada Bar No. 000603                                702-258-8280 (Fax)
11    ANDREW J. THOMAS, ESQ
      Nevada Bar No. 000017
12    LAW OFFICES OF STEVEN M. BURRIS
      2810 W. Charleston Blvd., Suite F-58
13    Las Vegas, Nevada 89102
      sb@steveburrislaw.com
14    at@steveburrislaw.com
15
                                             /s/ Joshua J. Kephart
16
                        An Employee of PHILLIPS, SPALLAS & ANGSTADT, LLC
17

18
19

20

21

22

23

24

25

26

27

28


                                                   -5-
